UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6274



DAVID LEE PRINCE, JR.,

                                            Plaintiff - Appellant,

          versus


DONALD R. GUILLORY, Warden; LARRY W. JARVIS,
Assistant Warden; MAGGIE P. WATKINS, Assistant
Warden; EARL R. BARKSDALE, Major; J. C. COMBS,
Lieutenant, Officer in Charge; L. B. COLLINS,
Adjustment Committee,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-1625-AM)


Submitted:   May 13, 1999                   Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


David Lee Prince, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Lee Prince, Jr., a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915(A) (West Supp. 1998).   We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Prince v. Guillory,

No. CA-98-1625-AM (E.D. Va. Feb. 8, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2